IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1871
                                  Filed April 6, 2016


SHELBY ANTHONY VOGT,
    Plaintiff-Appellant,

vs.

JILL DURSKY and NEWTON CORRECTIONAL FACILITY,
      Defendants-Appellees.
________________________________________________________________


       Appeal from the Iowa District Court for Jasper County, Randy V. Hefner,

Judge.



       An inmate appeals the district court’s dismissal of his lawsuit appealing

the State Appeal Board’s denial of his claim for the loss of personal property.

AFFIRMED.




       Shelby Anthony Vogt, Cedar Falls, appellant pro se.

       Thomas J. Miller, Attorney General, and H. Lorraine Wallace, Assistant

Attorney General, for appellee.



       Considered by Danilson, C.J., and Vogel and Potterfield, JJ. Goodhue,

S.J., takes no part.
                                             2


VOGEL, Judge.

       Shelby Anthony Vogt filed a grievance against the Newton Correctional

Facility in 2009, seeking compensation for the loss of his boom box.                   The

grievance was denied, and Vogt sought review from the State Appeal Board,

which denied his claim in February 2010. Vogt filed various documents with the

district court seeking $67.35 for the lost boom box and an additional $4932.65 in

various costs, fees, and damages, for a total claim of $5000.00.                The court

ultimately decided on August 3, 2011, Vogt’s filings amounted to a tort claim

against the State. The court directed Vogt to serve the original notice on the

Iowa Attorney General per the requirements in Iowa Code chapter 669 (2011). A

further order was entered on November 7, 2011, directing Vogt to effect service

on the State or the case would be dismissed on December 5, 2011. When

service did not occur, the court dismissed the action, assessing costs to Vogt.

Vogt filed a notice of appeal from that order, and he seeks an additional

$1000.00 in compensation for “late fees” on appeal. Upon our review of the

record, we affirm the district court’s decision without further opinion, pursuant to

Iowa Court Rule 21.26(1)(d) and (e).1

       AFFIRMED.




1
  While much of Vogt’s pro se appellant’s brief is hard to decipher, it appears the brief is
mainly focused on the loss of the boom box when he was moved from one unit to
another at the Newton Correctional Facility. There is no discussion in the brief regarding
whether service of the original notice was properly obtained on the State of Iowa after
the district court directed such service to be made by December 5, 2011, which was the
reason for the district court’s dismissal.